                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

 JARED BARKLEY,

                 Plaintiff,

                        v.                        CAUSE NO.: 1:18-cv-208-HAB-SLC

 MEDICAL DEPOT, INC., AIRWAY
 OXYGEN, HL CORP (USA) and HL CORP
 (SHENZHEN),

                 Defendants.

                                    OPINION AND ORDER

       This matter is before the Court on a Stipulation of Dismissal of Medical Depot, Inc. and

Airway Oxygen With Prejudice [ECF No. 108], filed on March 17, 2020. The Stipulation indicates

that Plaintiff Jared Barkley and Defendants Medical Depot, Inc., and Airway Oxygen have settled

this matter. Accordingly, they stipulate to the dismissal with prejudice of this action as to

Defendants Medical Depot, Inc., and Airway Oxygen. The Stipulation says nothing about the other

two Defendants: HL Corp (USA) and HL Corp (Shenzhen).

       The failure to include every party in the stipulation is problematic. Federal Rule of Civil

Procedure 41(a) provides the terms upon which a plaintiff can voluntarily dismiss an action. Fed.

R. Civ. P. 41(a). The Seventh Circuit has indicated that Rule 41(a) should be used for the limited

purpose of dismissing an entire action rather than for dismissal of individual parties or piecemeal

claims. Taylor v. Brown, 787 F.3d 851, 857 (7th Cir. 2015) (“Although some courts have held

otherwise, we’ve said that Rule 41(a) does not speak of dismissing one claim in a suit; it speaks of

dismissing an action—which is to say, the whole case.”) (first quoting Berthold Types Ltd. v.
Adobe Sys. Inc., 242 F.3d 772, 777 (7th Cir. 2001); then citing Nelson v. Napolitano, 657 F.3d

586, 588 (7th Cir. 2011)).

       According to the Seventh Circuit, Rule 41(a) is not the proper vehicle for dropping

individual parties or claims. If Plaintiff desires, instead, to amend his complaint under Federal Rule

of Civil Procedure 15(a) to remove Defendants Medical Depot, Inc., and Airway Oxygen from the

action, leave is so granted. Currently, this action remains pending as to all parties.

                                              CONCLUSION

       For the reasons stated above, the Stipulation of Dismissal [ECF No. 108] has no effect and

will be termed as a pending motion on the Court’s docket.

       SO ORDERED on March 24, 2020.
                                                s/ Holly A. Brady
                                               JUDGE HOLLY A. BRADY
                                               UNITED STATES DISTRICT COURT




                                                      2
